Citation Nr: 1241253	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for lung disease, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2005 and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  These issues were most recently before the Board in September 2011, at which time the case was remanded via the Appeals Management Center (AMC) for additional development due to a new theory of entitlement raised by the Veteran in July 2011, and in accordance with the September 2010 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (CAVC).  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's COPD preexisted his military service or that the disorder was incurred in or is related to his period of military service; the preponderance of the evidence also does not show that the COPD was caused or aggravated by his service-connected right lung calcified granuloma disability.

2.  The Veteran's sole service-connected disability, a right lung calcified granuloma with a noncompensable rating, does not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disease, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.310 (2012). 

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2005, March 2006, December 2009, August 2010, and October 2011 that advised him of the criteria for establishing service connection and a TDIU, the evidence required with regards to these claims, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  While the March 2006, December 2009, August 2010, and October 2011 letters did not predate the initial adjudication of the claims, the RO essentially readjudicated the claims by way of a Supplemental Statement of the Case issued in August 2012.  Nothing more was required.

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The records from the Veteran's claim for disability benefits from the Social Security Administration (SSA) have also been obtained.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

Next, the Veteran underwent VA examinations and VA in July 2005 and March 2010, and VA medical opinions were obtained in June 2011 and October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well reasoned, and took into account the Veteran's service treatment records, post-service medical records, and personal history/complaints.   The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  The examinations and/or opinions also addressed the current nature of his service-connected disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria for Service Connection

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a);38 U.S.C.A. §§ 1110; 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence). 

Lung Disease

The Veteran claims that service connection is warranted for his currently diagnosed COPD.  He attributes this respiratory condition to his military service and also claims that it was caused or aggravated by his service-connected right lung granuloma disability.  Additionally, the Veteran claims that his COPD is a residual condition related to a pneumonia he suffered prior to his military service; he essentially argues that his condition preexisted his military service and was aggravated therein.  

Service treatment records do not reflect any diagnosed respiratory conditions at the time of the Veteran's enlistment.  An August 1973 report of medical examination reveals that the clinical examination of the Veteran's lungs and chest was normal at the time of his enlistment; the associated chest X-ray was acceptable.  Although the Veteran reported experiencing pain or pressure in his chest on an August 1973 enlistment report of medical history, he denied ever having asthma, shortness of breath, or a chronic cough.  

An October 1974 service treatment record includes his report of difficulty breathing, with severe pleuritic type coughing and pain below his right scapula.  He was referred to the pulmonary clinic for further evaluation.  Subsequent records dated in November 1974 show that he was diagnosed with acute pneumonitis and given a temporary physical profile.  In March 1975 he was diagnosed with bronchitis.  Results from a chest X-ray examination performed in March 1975 were normal.  The Veteran underwent a subsequent chest X-ray in March 1977, which revealed peripheral nodular density in the right lung.  He continued to report having chest pain in September 1978 and was diagnosed with right lower lung lobe pneumonitis.  Following a further assessment in September 1978, the Veteran was diagnosed with a viral upper respiratory infection, rule out pneumonitis.  He was given a physical profile due to his viral upper respiratory infection in October 1978.  

The Veteran underwent a separation medical examination in April 1980, during which a chest X-ray examination revealed the presence of a calcified granuloma in the right middle lung lobe.  The clinical examination was otherwise negative for any respiratory conditions.  On the associated April 1980 separation report of medical examination, the Veteran reported having or having had asthma, shortness of breath, and pain or pressure in the chest.  The examiner noted the Veteran's report of being asthmatic since childhood, but that he did not require any medications.  

Post-military private medical records show intermittent treatment of the Veteran's respiratory symptoms.  In January 1999, he reported experiencing upper respiratory infection symptoms that began six weeks prior; the physical examination revealed an assessment of bronchitis with bronchospasms in a smoker.  He was again diagnosed with bronchitis in October 2000.  In December 2002, he reported having a scratchy throat for approximately three days, after which he was diagnosed with an upper respiratory infection.    

VA treatment records include additional evidence relevant to the Veteran's claim.  These records generally reflect his history of smoking since the age of 12.  A July 2003 treatment record includes his report of regularly wheezing with exacerbations approximately twice a month.  He was diagnosed with nicotine abuse with asthma following a clinical examination.  In October 2003, the Veteran complained of a persistent cough for approximately three week, after which he was diagnosed with an upper respiratory tract infection.  In February 2004, he was assessed with asthma with cough-related syncope.  The VA records show that the Veteran was diagnosed with COPD in August 2004.  In December 2005, he reported that he acquired an unknown lung disease while roaming through the jungles during his military service; he did not attribute his respiratory symptomatology to his history of smoking.  

During a January 2009 VA consultation, the Veteran reported that his pulmonary symptoms began in 1979 after he returned from service in Central America.  According to the Veteran, he was told that he had an "unknown lung disease caused by being in Central America."  The Veteran denied recalling a history of childhood asthma.

In July 2005, the Veteran underwent a VA respiratory examination.  He reported that he was hospitalized in the 1970's while on active duty in Panama due to a lung disease; he was unable to remember the specific diagnosis.  The Veteran reportedly had no recurrence of his respiratory condition during the remainder of service until 1980.  The examiner noted her review of the Veteran's claims file, to include the service treatment records showing his in-service respiratory conditions.  Although noted in his service treatment records, the Veteran denied ever being diagnosed or treated for asthma.  He was noted to be a heavy tobacco user and reported that he began smoking at the age of 12.  Following a clinical examination, the examiner diagnosed the Veteran with COPD and opined that it was as likely as not related to lifelong excessive tobacco use.  She also diagnosed the Veteran with calcified granuloma of the right lower lobe, asymptomatic and unchanged.  The examiner then commented

Without medical records substantiating the Veteran's claim of frequent upper respiratory infections for the last 25 years and any other pulmonary function tests documenting lung status prior to this time; and with lack of documentation over [the] last two years of continued complaints of shortness of breath, I cannot associate pneumonitis noted in the military with current respiratory symptoms.  The granuloma noted in the military has not changed in the last 30 years and is not related to his current complaints.

The Veteran underwent a second VA respiratory examination in March 2010, at which time the examiner reviewed the claims file.  The Veteran reported having breathing problems since his discharge from the military.  He also reported a history smoking for approximately twenty years.  Following the clinical examination, the examiner rendered a diagnosis of severe oxygen dependent COPD secondary to tobacco use.  She commented that this condition was "know know" to be due to nor aggravated by lung granulomas.
 
In support of his claim, the Veteran submitted an April 2010 letter from his private physician, B.H.B., M.D.  In the letter, Dr. B.H.B. relayed the Veteran's reported history of having lung disease during his military service in the jungle and noted that he currently suffered from COPD.  He also acknowledged the Veteran's history of smoking.  The physician stated that the Veteran's recent chest X-ray revealed the presence of calcified granuloma in the lungs, as well as evidence of COPD.  Dr. B.H.B. stated that the Veteran's X-ray finding was significant because it meant that he had previous lung disease.  He stated that this lung disease was incurred prior to any possible lung damage from cigarette smoking.  Therefore, he concluded that the lung disease contributed to his current COPD.  

At the request of the RO, the VA examiner who performed the March 2010 VA examination provided additional comments in a June 2011 addendum report in further support of her previous opinion regarding the Veteran's COPD.  She noted that she reviewed the claims file, to include the Veteran's service treatment records and post-separation medical treatment.  Following her review, the examiner identified the Veteran's current diagnoses as including COPD and stable asymptomatic pulmonary granuloma, likely related to the granuloma noted on the chest X-ray performed during the Veteran's military service.  She then explained that calcified granulomas were small scars in the lungs that were thought to be related to prior fungal infections.  The examiner noted that lung granulomas were benign, did not cause any problems, and were not symptomatic.  She stated that she did not locate any current studies on granulomas, likely because the condition had long been recognized as benign, asymptomatic scars.  The examiner agreed with Dr. B.H.B. that the Veteran's granuloma indicated prior disease; she stated that the Veteran likely had an asymptomatic localized fungal infection that his body responded to with the formation of scarring.  She reported that there was no evidence in the literature that calcified granulomas were associated with COPD or that they could aggravate COPD.      

The VA examiner further concluded that the Veteran's COPD was directly associated with his years of smoking.  She highlighted that there was no indication in the Veteran's service treatment records that he had COPD at the time of his discharge, nor would it had been likely, as he was only 27-years-old at that time.  The examiner relayed that COPD at the age of 27 is essentially nonexistence unless the individual had an alpha antitrypsin deficiency.  In providing this opinion, the examiner stated that she consulted with a pulmonologist who concurred with her opinion.

In a July 2011 letter, Dr. B.H.B. provided further comments with regards to the Veteran's respiratory conditions.  He relayed the Veteran's report of having pneumonia around the age of 12 .  Dr. B.H.B. also opined that the granulomas seen on the Veteran's recent studies were most likely due to a respiratory infection, which he concluded was likely pneumonia.

As directed by the May 2011 Remand, a VA examiner reviewed the claims file in October 2011 for the purpose of rendering an opinion with regards to the Veteran's claim.  During her review, she noted that the service treatment records at the time of the Veteran's enlistment into the military were silent for evidence of any pulmonary conditions.  The examiner went on to note that the Veteran was treated for episodes of pneumonitis in November 1974, September 1978, and 1980, which were thought to be viral, and a viral upper respiratory in October 1978.  She acknowledged that the in-service chest X-rays revealed calcified granuloma in the right lung, which did not change over the years.  The in-service radiologic examinations were otherwise negative for any other pulmonary abnormalities.  As for his social history, the examiner noted the Veteran's report of smoking tobacco since the age of 12.  Based on her review of the claims file, the examiner opined that there was no indication that the Veteran had COPD at the time of his discharge from the military and it was unlikely that he had COPD when he was only 27-years-old (his age at the time of separation).  She explained that COPD, particularly secondary to tobacco abuse, takes years to decades before it manifests.  According to the examiner, the development of COPD at a young age, such as 27, is essentially unheard of, unless the individual has alpha-1 antitrypsin deficiency, a genetic abnormality.  She highlighted that the medical evidence did not show this to be the case for this Veteran.  The development of COPD from cigarette smoking from the ages of 12 to 27 is unheard of, according to the examiner.

Next, the examiner highlighted that the Veteran was diagnosed with COPD in 2004, which was not during, before, or immediately after his period of active duty service.  She opined that his base line pulmonary/respiratory condition at the time of his enlistment and during his active military service were negative for symptoms or signs of COPD.  She also emphasized that there was no physiologic or pathologic relationship between stable calcified granuloma of the lung and COPD in either a causal and/or aggravation relationship, according to medical literature.  

The examiner then opined that the only pulmonary/respiratory abnormality that existed prior to his military service was the calcified granuloma of the right middle lobe, which had not changed in decades.  She concurred with Dr. B.H.B. and the March 2010 VA examiner that the Veteran's granuloma indicated prior disease, perhaps occurring when he was a child.  According to the examiner, the Veteran likely had an asymptomatic, localized infection that his body responded to with the formation of scarring.  She stated, however, that there was no supporting literature that calcified granulomas are symptomatic or that they can lead to or aggravate COPD.  The examiner essentially opined that the Veteran's sole preexisting condition of calcified granuloma was not aggravated by his military service.

The examiner ultimately attributed the Veteran's COPD to his years of smoking.

In a November 2011 letter, Dr. B.H.B. reiterated the Veteran's history of COPD and granulomatous disease of the lung presumed to have arisen from a pneumonia he suffered at the age of 13.  Dr. B.H.B. essentially opined it was at least as likely as not that at the time of the Veteran's service connection, his scarring to the lung from the granuloma affected the development of his COPD.  This affect was aggravation.  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a lung disease, specifically claimed as COPD. Although the medical evidence of record reflects that the Veteran currently has a diagnosis of COPD, the preponderance of the evidence does not indicate that this condition was caused or aggravated by the Veteran's military service or a service-connected disability.  Accordingly, the claim for service connection is denied.  

As an initial matter, the Board must first address whether the Veteran's COPD existed prior to his enlistment in the military.  Here, the Board acknowledges Dr. B.H.B.'s April 2010 opinion that the Veteran had lung disease prior to any possible lung damage from cigarette smoking.  In this regard, the Board again highlights that the Veteran is currently service-connected for calcified granuloma of the right lung, a disability which physicians have attributed to an infection the Veteran experienced as a child.  Thus, he is currently compensated for any symptomatology related to this preexisting disability.  An additional compensation for this specific preexisting condition would constitute impermissible pyramiding, which is generally to be avoided.  See generally, 38 C.F.R. § 4.14.  

To the extent that the Veteran's claims or the medical evidence suggests that the Veteran's current COPD existed prior to his military service, the Board finds that a COPD diagnosis was not "noted" at the time of the Veteran's August 1973 enlistment examination or during any time during his military service.  Indeed, the October 2011 VA examiner opined that the only respiratory condition that preexisted the Veteran's military service was his service-connected lung granuloma disability.  As clear and unmistakable evidence has not been demonstrated as is necessary to rebut the presumption of soundness, the Veteran is presumed to have entered service in sound condition and free from COPD at the time of his enlistment into active duty service.  Accordingly, the Board will next discuss whether he may be entitled to service connection for COPD on a direct basis.

The Veteran has essentially claimed that his COPD had its onset or is otherwise related to his military service.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  In this case, the Veteran's service treatment records reflect that he was treated on several occasions for respiratory symptomatology while on active duty.  He was diagnosed with pneumonitis, a viral upper respiratory infection, and bronchitis during his military service.  As such, the Veteran's account of experiencing respiratory symptoms while on active duty is considered competent.

Having found the Veteran's lay statement to be competent in this instance, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having respiratory symptomatology, at least of an acute and transitory nature, during his military service is credible.  Again, the Board notes that the Veteran's service treatment records document his treatment for pneumonitis and bronchitis.  Thus, the Board finds it credible that the Veteran experienced respiratory symptomatology during his military service.  However, the fact remains that there is no evidence that the Veteran suffered a chronic COPD disability as a result of his reported in-service symptomatology.

In this regard, the Board finds the Veteran's April 1980 report of medical examination completed approximately one month prior to separation to be highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The April 1980 separation physical examination report is entirely negative for any clinical findings relevant to or a diagnosis of COPD and therefore weighs heavily against the claim.  At that time, the Veteran's chest and lungs were examined and only revealed the presence of his now service-connected calcified lung granuloma disability.  There was no evidence of COPD noted at the time of his separation examination or thereafter.  Thus, the service medical records support a conclusion that any respiratory symptoms during service were acute and transitory, as the April 1980 report of physical examination does not show a diagnosis of COPD prior to his discharge.

Moreover, the medical evidence does not show any evidence of a COPD diagnosis until 2004.  This diagnosis was rendered over two decades after his discharge from active duty service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  

Although the Veteran has reported experiencing a continuity of symptomatology since service, the Board does not these statement to be credible given the Veteran's own inconsistent statements and the contradictory evidence of record.  The medical evidence does not show any reports of respiratory symptomatology until January 1999, at which time the Veteran reported having upper respiratory symptoms for approximately six weeks.  The Board notes that this report occurred over a decade after the Veteran's separation from the military.  Based on his own report, the Veteran identified the onset of his symptoms as six weeks prior, approximately in November or December of 1998, which is still a decade after his discharge.  In light of the lack of any record of treatment for or reports of a respiratory for over a decade after service and the internal inconsistency of his accounts of the onset of his symptoms, the Board finds any of the Veteran's reports of continuity of respiratory symptomatology since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

 The Board also finds that there is no competent medical evidence that suggests a nexus between the Veteran's currently diagnosed COPD and his period of active service.  In this regard, the Board highlights that based on the clinical examinations of the Veteran and reviews of the claims file, the July 2005, June 2011, and October 2011 VA examiners essentially determined that the Veteran's COPD was related to his tobacco use.  Notably, the June 2011 and October 2011 VA examiners essentially opined that it was unlikely that the Veteran suffered from COPD during his military service or at the time of his discharge at the age of 27, as the development of COPD at that age or earlier is essentially unheard of in the absence of a genetic abnormality.  The Board finds the July 2005, June 2011, and October 2011 VA examiners' opinions to be highly probative, as they are definitive, based upon a complete review of the Veteran's entire claims file and/or clinical examination of the Veteran, and are supported by detailed rationales.  Accordingly, the opinions are found to carry significant probative weight.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim for direct service connection or submitted objective evidence that otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Additionally, the Board finds that the preponderance of the evidence does not show that the Veteran's COPD is etiologically related to his service-connected right lung calcified granuloma disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  The evidence of record includes conflicting medical opinions with regards to this issue.  Thus, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In so doing, the Board acknowledges Dr. B.H.B.'s opinion essentially that the Veteran's service-connected right lung granuloma contributed to, caused, and/or aggravated his COPD.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

Specifically, the Board highlights that Dr. B.H.B. did not expressly provide a detailed rationale to support his opinion relating the Veteran's COPD to his service-connected right lung granuloma.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Essentially, the physician did not identify any medical principles or clinical data to support his conclusion.  Moreover, the physician did not indicate whether he reviewed any of the Veteran's medical records, especially those from his period of military service, in rendering his opinion.  Given these facts, the Board finds Dr. B.H.B.'s opinion lacks probative value.

In contrast, the Board finds highly probative the June 2011 and October 2011 VA examiners' opinions.  Based on a thorough review of the claims file, to include Dr. B.H.B.'s prior statements, the VA examiners essentially opined that the Veteran's COPD was due to his tobacco use, and was not caused or aggravated by his service-connected calcified granuloma.  Indeed, both VA examiners concluded that is no support in the medical literature that calcified granulomas cause or aggravate COPD.  The VA opinions in this instance are highly probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Accordingly, the opinions are found to carry significant probative weight.  

Under these circumstances, the Board concludes that the June 2011 and October 2011 VA examiners' findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's COPD was caused or aggravated by his service-connected calcified granuloma.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although not explicitly advanced by the Veteran, the Board recognizes that VA medical opinions all attribute the Veteran's COPD to his tobacco use.  Although he reported that he began smoking at the age of 12, the Board acknowledges that the Veteran smoked while on active duty.  The provisions of 38 U.S.C.A. § 1103, however, prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a Veteran's active service.  This statute applies to claims, such as the Veteran's, that were filed after June 9, 1998.  See 38 C.F.R. § 3.300.  Hence, service connection may not be granted based on any in-service smoking that the Veteran may have done.

Additionally, the Board has considered the Veteran's own statements as to his belief that his currently diagnosed respiratory disorder is related to his military service or to his service-connected calcified granuloma disability.  While he has personal knowledge of his symptomatology and is competent to testify in this regard, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between a respiratory disorder and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between a respiratory disorder and active duty service or a service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his currently diagnosed COPD and his military service or his service-connected calcified granuloma to be of little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the probative value of the June 2011 and October 2011 VA opinions outweigh the probative value of the Veteran's statements. 

As such, the claim for service connection for a lung disease, to include COPD, is denied.  Although the Board is sympathetic to the Veteran's assertions, fully understands his position, and by no means wishes to minimize the service he provided, the claim for service connection for COPD must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  As such, the appeal is denied.

TDIU

The Veteran essentially contends that his service-connected right lung calcified granuloma disability makes him unable to secure and follow substantially gainful employment.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

In this case, the Veteran is service connected only for a right lung calcified granuloma, with a noncompensable rating assigned for this disability.  His combined rating is, obviously, also noncompensable (zero percent).  Therefore, for purposes of meeting the requirements under 38 C.F.R. §4.16(a), as mentioned above, the Veteran does not have a single disability rating of 60 percent or more.

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether the Veteran should be referred to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In this regard, and for the reasons set forth below, the Board finds that the evidence does not show that referral for extra-schedular consideration of TDIU is warranted because the Veteran is not unemployable by reason of his service-connected right lung calcified granuloma, rated as noncompensable.  

On his December 2009 claim for a TDIU, the Veteran asserted that he was unable to work due to the side effects from the medications he used to treat his service-connected disabilities.  He claimed that employers would not hire him because the medications affected his work.  Although the Veteran did not identify any specific conditions or medications he believed affected his ability to work, the medical evidence does not show that he has been prescribed any medication to treat his right lung granuloma disability.  

As reflected on his April 2010 Income-Net Worth and Employment Statement (VA Form 21-527), the Veteran previously worked as a truck driver.  He indicated that he last worked in September 2009.  He claimed that he was unable to work due to his COPD and congestive heart failure conditions.  

On his application for disability benefits from SSA, the Veteran claimed that he was unable to work due to an "unknown lung disease," COPD, sleep apnea, congestive heart failure, and a chronic back disorder.  The records associated with his SSA claim reveal that he was awarded SSA benefits in December 2009 due to his nonservice-connected COPD.

According to the March 2010 VA respiratory examination report, the Veteran's right lung granuloma was stable.  The examiner explained that this condition is asymptomatic and not known to cause symptoms or changes in the pulmonary function tests (PFTs).  The examiner opined that the Veteran did not have any vocational limitations due to his lung granuloma.

Information from the Veteran's former employers does not show that he is unemployed due to his service-connected disability.  On a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) received in September 2010, his former employer E.L. reported that the Veteran worked as an over the road driver and that he quit the company in December 2008.  Former employer T.I. reported on a VA Form 21-4192 that the Veteran worked as a driver for the company in February 2009 on only one assignment.  Neither employer indicated that the Veteran was unable to work due to his service-connected lung disability.

Additional VA medical evidence fails to indicates that the Veteran is precluded from obtaining and securing substantially gainful employment due to the Veteran's service-connected lung granuloma.  In June 2011, a VA examiner described the Veteran's granuloma as stable and explained that granulomas are considered to be benign and asymptomatic.  This condition does not cause any problems.  She noted that the information available on the internet also discusses the benign, asymptomatic nature of granulomas.

In light of this evidence, the Board finds that referral to the Director of Compensation and Pension Service for extra-schedular consideration of entitlement to TDIU benefits under 38 C.F.R. § 4.16(b) is not warranted in this case.  Although the Veteran claims that he is unable to work due to his service-connected right lung granuloma, the Board finds no objective evidence that this disability renders him unemployable.  The Board initially notes that the record is negative for any objective evidence or medical opinions that the service-connected disability prevented the Veteran from working.  Indeed, the medical evidence reflects that the Veteran's disability is asymptomatic and stable.  As explained by the June 2011 VA examiner, a granuloma condition does not cause problems and is considered to be benign.  Moreover, the March 2010 VA examiner opined that the Veteran did not have any vocational limitations due to his lung granuloma.  The Veteran has not submitted any objective medical evidence or information to support his contention that his unable to work in any capacity whatsoever as the result of his service-connected disability.  

As noted already herein, the SSA determined the Veteran to be disabled due to his COPD, a condition for which he has been denied service connection.  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, given that in this case SSA addressed the specific question now before the Board (i.e., whether the Veteran was too disabled to be gainfully employed due to a medical condition), the Board finds the SSA determination to be probative although not necessarily dispositive.

Furthermore, the additional evidence of record is not supportive of the Veteran's TDIU claim.  As noted above, the Veteran's former employers indicated that the Veteran either quit his job or only worked for a brief period.  There is no indication from these sources that he was unable to perform his job duties as a driver solely due to his service-connected lung disability.  Additionally, per his own statements, the Veteran indicated that he was not able to work due to COPD, congestive heart failure, sleep apnea, and a back disorder, conditions for which he has not been awarded service connection.  Thus, the application of the provisions for extra-schedular consideration for TDIU under 38 C.F.R. § 4.16(b) is not warranted under the circumstances of this case.

The Board has considered the Veteran's assertions that his service-connected disability precludes him from obtaining substantially gainful employment.  In the same manner as above, the Board has also considered the Veteran's assertions that he is unemployable.  As explained above, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his service connected disability and whether it makes him unemployable under VA regulations. The Veteran's contentions in this instance are not persuasive in that they do not explain how his asymptomatic disability affects his ability to pursue employment.  Thus, the Veteran's lay statements are outweighed by the other medical and lay evidence of record. 

Therefore, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The criteria set forth under 38 C.F.R. § 4.16(a)&(b) have not been met, and the evidence does not indicate that consideration for demonstrate that the Veteran is unemployable due to service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  The appeal is denied.


ORDER

Service connection for a lung disease, to include COPD is denied.

Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


